Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, and 12 have been amended. Claims 11 and 20 have been canceled. Claims 1-10 and 12-19 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 02/22/2022, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection has been withdrawn. 
Applicant's arguments filed  02/22/2022 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claim limitations do not recite an abstract idea because the claims are necessarily rooted in computer technology to overcome a problem specifically rising in the realm of computer networks similar to DDR Holdings. Examiner disagrees. Independent claims 1 and 12 recite the limitations of: determining a first location comprising storing first location data representing a first site registered to the user; determining a second location comprising storing second location data representing a second site; determining a price for traveling from the first location to the second location; determining a third location wherein the third location comprises a determined third site at the first time, wherein the third location is between the first location and the second location; determining a fourth location wherein the fourth location comprises a determined fourth site at the second time, wherein the fourth location is between the first location and the second location; 21551918.12 090426-31051Application No.: 16/402,675PATENTcommunicating the first location, the second location, the third location, and the fourth location to a merchant; comparing the first location to the third location and the second location to the fourth location; and in response to the first location being substantially similar to the third location and the second location being substantially similar to the fourth location, charging the price for traveling from the first location to the second location to an account of the user. The claims are directed to allowing users to pay for transport services automatically. Allowing user to pay for transport automatically corresponds to commercial interactions, and is also considered a business process. The solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realms of computer networks, as in DDR Holdings. The invention and claims of DDR were deemed patent eligible because, regardless of what abstract idea it may have been directed towards, it nonetheless represented a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” – it was not deemed patent eligible merely because it recited a computer-based solution in a particular field of industry. Examiner therefore disagrees that the present claims meet the requirements set out in DDR Holdings since the claims do not recite a solution which is necessarily rooted in computer technology. Applicant’s argument that the analogy between DDR Holdings and the Applicant’s claims are similar because the mobile computing device and merchant server can be implemented with the Internet (pg. 10, first paragraph), further proves that the claim limitations that recite the abstract idea amounts to merely a computer-based solution in a particular field (transportation services). The claims correspond to mental processes (observation, evaluation, judgment, and opinion); observation and evaluation of the user’s location are present in the claims. Further, the claims also correspond to certain methods of organizing human activity (i.e. commercial interactions); the claims include determining payment for a transport service. The claims recite an abstract idea. Examiner maintains the 101 rejection.
Applicant argues that the claims recite meaningful limitations that sufficiently limit any alleged judicial exception to a practical application because the comparison of the user’s and vehicle’s location at and end time causes the user’s account to be charged. Examiner disagrees. The determination of the user and vehicle location is further directed to observation, evaluation, judgment, and opinion and determining when the user should be charged; this corresponds to mental processes. Further, the actual charging of the user’s account for services provided corresponds to commercial interactions (certain methods of organizing  human activity). The limitation is not specific to computer networks. Further, the use of computer components (servers, processors, etc.) amount to no more than merely using a computer as a tool to implement the abstract idea. The courts have identified limitations that did not integrate a judicial exception into a practical application, one of those being merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.04(d)). Examiner maintains the 101 rejection. 
Applicant argues that the amended claim limitations add specific limitations other than what is well-understood routine, and conventional in the field. Examiner disagrees. It is first noted that, under 2B, Examiner has also analyzed that the additional elements amount to “apply it”  or amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, assuming arguendo that the amended limitations show that the additional elements are not well-understood, routine, and conventional activity, the additional elements would still be considered merely using a computer as a tool to implement the abstract idea, and would not constitute significantly more. Further, the amendments that the Applicant has made, are not directed to the additional elements that were found to be well-understood, routine, and conventional activity and “apply it”, instead, the amendments are further directed to the abstract idea. The amended limitations merely adds a third and fourth location to be determined, which corresponds to observation, evaluation, judgment, and opinion. Examiner maintains the 101 rejection.
Applicant's arguments filed 02/22/2022 regarding the 35 U.S.C. 102/103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Brock does not disclose the amended limitations and that Brock does not describe the various relative positions of the vehicle and user both at the beginning and ending times of at rip before the user is charged. Examiner disagrees. According to the Applicant’s claims, the first location data represents a first site the mobile computing device communicated with the communication system in the geo-fenced area (Brock Col. 3, Ln. 18-30 “The receiver device 120 can receive wireless beacons signals to determine users who are on the bus 110 (first location); and the second location data representing a second site where wireless communication with the mobile computing device and the communication system in the geo-fenced area has ended (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train). Therefore, the third location (central street, where the user boarded the train) is compared with the first location (on the bus) to determine that the user is on the bus after bus has moved 100 meters; (Brock Col. 5, Ln. 2-7 disclosing determine by the receiver that the user is on board after the train after moving 100 meters and the user is still within a threshold distance; Col. 5, Ln. 63-65 disclosing the receiver determine the start location (central street) and locations the users were on the train (Ln. 57));and the second location (off the bus) is compared with the fourth location (king street, where the user is on the bus (therefore between the first and second location) and subsequently exits the bus) to determine the user is no longer on the bus (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (fourth location); Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train (second location)…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 9-15 disclosing comparing the a first and second computed distance in order to determine that the user is not on the train).  Examiner notes also that the first and third locations (on the bus at the location (central street) are substantially similar,  and second and fourth locations (off the bus and exiting at King Street) are substantially similar. Regarding charging the price for traveling from the first location to the second location to an account of the user, Brock also discloses this limitation: (Brock Col. 6, Ln. 25-33 disclosing the receiver provides ride info to the payment system that includes locations to which the transport vehicle traveled while the user was determined to be on the train and communicate with a payment service system; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare; see also Fig. 4). Examiner maintains the rejection.
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite the limitations of determining a third location wherein the third location comprises a determined third site of the mobile computing device registered to the user at the first time, wherein the third location is between the first location and the second location; determining a fourth location wherein the fourth location comprises a determined fourth site of the mobile computing device registered to the user at the second time, wherein the fourth location is between the first location and the second location.  21551918.12 090426-31051Application No.: 16/402,675PATENTThere is no support for this amendment/limitation in the specification. The closest portion of the specification that describes the determination of the location are [0050]-[0052]. This portion of the specification describes determining a third location of a mobile computing device and a fourth location, but does not disclose that the third is in between the first and second location, nor that the fourth location is between the first and second location. The specification describes the first location being where the communication between the mobile computing device and the merchant was established [0036] and the second location corresponds to a location where the communication between the mobile computing device and the merchant ended (device leaves the area) [0042]). According to the specification, the third location may indicate that the user did not get on the bus, but does not suggest or disclose that the third (or fourth) location is located between the first and second location [0050]-[0052]. The amended limitations constitute new matter.
Examiner additional notes that Figure 5 shows locations 505, 515 connected via a travel route and two other additional points 510 and 520 are located in proximity to 515 and 505. However, it’s worth noting that the specification lacks disclosure regarding connection between two points in a road network (such as points between 505 and 515). Specificaiotn, however, includes disclosure regarding connection between physical spaces such as network devices between two nodes. In those instances, nodes are physically connected from one point to another to establish a connection between two points or devices. Therefore, viewed in light of specification, a location between first and second location in a road network would mean a connection going through all three points where first and second location located at either end. That is not the case in Fig. 5 because there is no physical connection linking either 515-520-502 or 515-510-505.  The connection shown is between 505-515 with 520 and 510 noticeably outside the connected route.
Dependent claims 2-10 and 13-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on rejected claims 1 and 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites the limitation "the merchant server”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 12 recites the limitation "the first time" and “the second time”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 and 13-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims 1 and 12. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a method (i.e. process), and claims 12-19 recite a system (i.e. machine). Therefore claims 1-10 and 12-19 fall within one of the four statutory categories of invention. 
Independent claims 1 and 12 recite the limitations of determining a first location comprising storing first location data representing a first site registered to the user; determining a second location comprising storing second location data representing a second site; determining a price for traveling from the first location to the second location; determining a third location wherein the third location comprises a determined third site at the first time, wherein the third location is between the first location and the second location; determining a fourth location wherein the fourth location comprises a determined fourth site at the second time, wherein the fourth location is between the first location and the second location; 21551918.12 090426-31051Application No.: 16/402,675PATENTcommunicating the first location, the second location, the third location, and the fourth location to a merchant; comparing the first location to the third location and the second location to the fourth location; and in response to the first location being substantially similar to the third location and the second location being substantially similar to the fourth location, charging the price for traveling from the first location to the second location to an account of the user. The claims are directed to allowing users to pay for transport services automatically. The claims correspond to mental processes (observation, evaluation, judgment, and opinion); observation and evaluation of the user’s location are present in the claims. Further, the claims also correspond to certain methods of organizing human activity (i.e. commercial interactions); the claims include determining payment for a transport service. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a mobile computing device registered to the user, a communication system operating a geo-fenced area, a merchant server, at least one processor (claim 12), and memory (claim 12). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations, as well as the limitations of determining whether wireless communication with a mobile computing device registered to the user has communicated with a communication system operating a geo-fenced area in the mobile merchant; in response to determining that wireless communication with the mobile computing device registered to the user has communicated with the communication system operating the geo-fenced area in the mobile merchant, communicating with the communication system operating the geo-fenced area in the mobile merchant; determining whether communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped; in response to determining that communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped, where wireless communication with the mobile computing device registered to the user and the communication system operating the geo-fenced area in the mobile merchant has ended. The limitations regarding using geo-fences also amounts to generally linking the judicial exception to a particular field of use. See also Gravelle (2019/0019362) ¶0042 disclosing geo-fence applications are well known in the art and provide a function to allow a specific area to be defined such that an alert is generated with the geo-zone area is entered or exited. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to well-understood, routine and conventional activity (See Gravelle (2019/0019362) ¶0042 disclosing geo-fence applications are well known in the art and provide a function to allow a specific area to be defined such that an alert is generated with the geo-zone area is entered or exited). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-10 and 13-19 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-11 and 13-20 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 12-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brock (US 10,332,162).

Claim 1: Brock discloses: A method of providing payment to a mobile merchant from a user comprising: 
determining whether wireless communication with a mobile computing device registered to the user has communicated with a communication system operating a geo-fenced area in the mobile merchant; (Brock Col. 3, Ln. 31-34 disclosing the user being on board the bus and is in possession of a wireless beacon that emits a signal; the receiver device (on the transportation vehicle Col. 2, Ln. 46-47) receives the signal; and determines whether or not the user is on board the bus; Col. 2, Ln. 16-28 disclosing the wireless beacon refers to a personal user device…the wireless beacon can communicate a user identifier (registered to user) and may be a mobile phone, wristwatch, etc. )
in response to determining that wireless communication with the mobile computing device registered to the user has communicated with the communication system operating the geo-fenced area in the mobile merchant, determining a first location comprising storing first location data representing a first site the mobile computing device registered to the user communicated with the communication system operating the geo-fenced area in the mobile merchant; (Brock Col. 3, Ln. 18-30 “The receiver device 120 can receive wireless beacons signals to determine users who are on the bus 110 (first location) and locations to where they rode the bus 110.” ; Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (first location); Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; Col. 5, Ln. 64-65 disclosing the receiver determining the user boarded at Central Street (also a first location))
determining whether communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped; (Brock Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 16-27 also disclosing the receiver checking for when the measured signal strength of a user drops when the train is moving and determine the user is no longer on the train)
in response to determining that communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped, determining a second location comprising storing second location data representing a second site where wireless communication with the mobile computing device registered to the user and the communication system operating the geo-fenced area in the mobile merchant has ended; (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (second location); Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.)
determining, at the merchant server, a price for traveling from the first location to the second location; (Brock Col. 7, Ln. 43-47 disclosing the system determines a fare based on the location information; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare; Col. 9, Ln. 16-25 disclosing the payment system including one or more servers that has fare calculation information from transit authorities)
determining a third location wherein the third location comprises a determined third site of the mobile computing device registered to the user at the first time, wherein the third location is between the first location and the second location;  (Brock Col. 3, Ln. 18-30 “The receiver device 120 can receive wireless beacons signals to determine users who are on the bus 110 (first location) and locations to where they rode the bus 110.” ; Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (first location); Col. 5, Ln. 53-67 disclosing the times according to the train schedule that associates the times with locations that the user was still on the train (e.g. determining the user was still on the train… at Central Street at 10:30 (Ln. 60-61), (third location and time)), the receiver determines that the user boarded at Central street (Ln. 65); Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; the receiver determines its own location via GPS)
determining a fourth location wherein the fourth location comprises a determined fourth site of the mobile computing device registered to the user at the second time, wherein the fourth location is between the first location and the second location (Brock Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train (second location)…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train (second location); Col. 5, Ln. 16-27 also disclosing the receiver checking for when the measured signal strength of a user drops when the train is moving and determine the user is no longer on the train; Col. 5, Ln. 53-67 disclosing the user at 10:38 being on the train at King Street (fourth location and time), and exiting at King Street (Ln. 66)) 
communicating, using the communication system, the first location, the second location, the third location, and the fourth location to a merchant server; (Col. 6, Ln. 1-9 disclosing the receiver recording the locations and times; Col. 7, Ln. 28-42 disclosing the system determining the location information to which the user traveled on the train and the times; Col. 7, Ln. 43-47 disclosing the system uses the location information to determine/computing a fare; Col. 9, Ln. 16-25 disclosing the payment system including one or more servers that has fare calculation information from transit authorities)
comparing, at the merchant server, the first location to the third location and the second location to the fourth location; and in response to the first location being substantially similar to the third location and the second location being substantially similar to the fourth location, 
According to the Applicant’s claims, the first location data represents a first site the mobile computing device communicated with the communication system in the geo-fenced area (Brock Col. 3, Ln. 18-30 “The receiver device 120 can receive wireless beacons signals to determine users who are on the bus 110 (first location); and the second location data representing a second site where wireless communication with the mobile computing device and the communication system in the geo-fenced area has ended (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train). 
Therefore, the third location (central street, where the user boarded the train) is compared with the first location (on the bus) to determine that the user is on the bus; Col. 5, Ln. 2-7 disclosing determine by the receiver that the user is on board after the train after moving 100 meters and the user is still within a threshold distance; Col. 5, Ln. 63-65 disclosing the receiver determine the start location (central street) and locations the users were on the train (Ln, 57));
and the second location (off the bus) is compared with the fourth location (king street, where the user is on the bus (therefore between the first and second location) and subsequently exits the bus) to determine the user is no longer on the bus (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (fourth location); Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train (second location)…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 9-15 disclosing comparing the a first and second computed distance in order to determine that the user is not on the train).  Examiner notes also that the first and third locations (on the bus at the location (central street) are substantially similar,  and second and fourth locations (off the bus and exiting at King Street) are substantially similar
charging, at the merchant server, the price for traveling from the first location to the second location to an account of the user. (Brock Col. 6, Ln. 25-33 disclosing the receiver provides ride info to the payment system that includes locations to which the transport vehicle traveled while the user was determined to be on the train and communicate with a payment service system; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare; see also Fig. 4)

Claim 12--
Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claims1. Furthermore, claim 12 recites: 
A computer system comprising at least one processor and at least one memory, wherein the processor is physically configured according to computer executable instructions for: (Col. 11, Ln. 65-67; Col. 10, Ln. 53-64)

Claim 2: The method of claim 1, further comprising determining a first time wherein the first time comprises when the wireless communication begins between the mobile computing device registered to the user and the communication system operating the geo-fenced area on the mobile merchant; and determining a second time wherein the second time comprises when wireless communication ends between the mobile computing device registered to the user and the communication system operating the geo-fenced area. (Brock Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (location); the receiver determines the ride info for the user…including location information about locations where the user was determined to be present on the train; Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; the receiver determines its own location via GPS and the location of signals from the user device(s); Col. 5, Ln. 64-65 disclosing the receiver determining the user boarded at Central Street; Col. 1, Ln. 45-52 disclosing determining the user’s transit activity include ride information that includes origins/destinations and location, and times that each ride occurred and times the user arrived and departed each location; see also Col. 4, Ln. 5-7 (time user on board); Col. 5, Ln. 53-56 disclosing the times the user was on the train (10:30, 10:34, 10:38))

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 3: The method of claim 2, further comprising wherein determining the first location further comprises determining a site of the mobile computing device or the mobile merchant at the first time. (Brock Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (location); the receiver determines the ride info for the user…including location information about locations where the user was determined to be present on the train; Col. 6, Ln. 47-50 discloses the receiver sending stored ride information after being connected to a particular Wi-Fi or network; Col. 6, Ln. 53-57 disclosing receiver can store ride information and user identifiers; Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; Col. 5, Ln. 64-65 disclosing the receiver determining the user boarded at Central Street; Col. 1, Ln. 45-52 disclosing determining the user’s transit activity include ride information that includes origins/destinations and location, and times that each ride occurred and times the user arrived and departed each location; Col. 5, Ln. 53-56 disclosing the times the user was on the train (10:30, 10:34, 10:38))

Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 4: The method of claim 2, further comprising wherein determining the second location further comprises determining a site of the mobile computing device or the mobile merchant at the second time. (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street; Col. 6, Ln. 53-57 disclosing receiver can store ride information and user identifiers; Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.)

Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 6: The method of claim 1, further comprising communicating a receipt to the user when the account has been charged the determined price. (Brock Col. 8, Ln. 26-28 disclosing after processing the purchase transaction, the system may provide an electronic receipt to the user)

Claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 8: The method of claim 1, wherein the account is a payment account separate from the mobile merchant. (Brock  Col. 8, Ln. 4-5 disclosing the system conducting a payment transaction on the user account for an amount based on the determined fare; Col. 9, Ln. 56-64 disclosing the financial account from which the payment is processed may be a credit card issuer, a financial account associated with a debit card, or another third party financial account; see also Col. 9, Ln. 30-42)

Claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 9: The method of claim 2, 
Brock discloses that the price is determined based on the location information, and although there are times that correspond with the location disclosed in Brock, the reference does not explicitly disclose that the price is determined based on the first time and the second time. Dicker discloses this limitation:
wherein the price is determined based on the first time and the second time. (Brock Col. 2, Ln. 50-52 disclosing determining when the user is on the bus (first time), also Col.5, Ln. 60-62 disclosing the user at central street at 10:30 where the user boarded (Ln. 65); and Col. 2, Ln. 56-57 disclosing the user exiting the bus (second time); Col. 5, Ln. 60-62 disclosing the user at king street at 10:38 where the user exited (Ln. 66); Col. 2, Ln. 56-63 disclosing when the user exits the bus, the receiver device forwards the location information to a payment service system along with the user identifier and the payment service system calculates a fare and identifies an account used to process a payment for the fare owed; see also Col. 6, Ln. 61-65 disclosing the locations and times the user was on board the train, identifying an account of the user (Col. 7, Ln. 10-15), and processing payment (Col. 7, Ln. 23-27; and Col. 8, Ln. 17-20))

Claim 19: The computer system of claim 18, wherein monetary value is transferred from the payment account to the mobile merchant. (Brock Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Faaborg (2014/0343850) further in view of Judge (2016/0379141).

Claim 5: The method of claim 2, further comprising: 
Brock discloses comparing the location of the mobile device and the merchant device in order to determine if the user is on the vehicle, but does not explicitly determining a mobile merchant first velocity of the mobile merchant at the first time; determining a mobile computing device first velocity at the first time; determining a mobile merchant second velocity of the mobile merchant at the second time; 21551918.13 090426-31051Application No.: 16/402,675PATENTdetermining a mobile computing device second velocity at the second time; comparing the mobile merchant first velocity to the mobile computing device first velocity; comparing the mobile merchant second velocity to the mobile computing device second velocity. Faaborg discloses this limitation:
determining a mobile merchant first velocity of the mobile merchant at the first time; determining a mobile computing device first velocity at the first time; determining a mobile merchant second velocity of the mobile merchant at the second time; 21551918.13 090426-31051Application No.: 16/402,675PATENTdetermining a mobile computing device second velocity at the second time; comparing the mobile merchant first velocity to the mobile computing device first velocity; comparing the mobile merchant second velocity to the mobile computing device second velocity; (Faaborg ¶0060-¶0062 disclosing a user associated with a mobile computing device is using a transportation service at a first point in time after boarding the vehicle; the prediction module may receive data that indicates the current location of the computing device and the first point in time…and at a later point in time; prediction module may compare the speed associated with the device to a speed threshold and request also info one or more lines of a transportation service operating within a distance threshold of the device; prediction module may determine the user is using a transportation service based on the speed of the device exceeding the speed if the user was traveling by foot; ¶0064-¶0067 discloses a first speed associated with a computing device at a first location corresponding to a first top along the route and determining that the sped indicates that a vehicle associated with the transportation service is not moving (e.g. picking up or dropping off passengers)...also a second stop; determining a user has exited the transportation vehicle (¶0066) at a stop by determining the speed of the device does not exceed a speed (below a threshold) indicating the user is traveling by foot again (¶0067) and the location is not within a threshold distance of the transport vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include determining a mobile merchant first velocity of the mobile merchant at the first time; determining a mobile computing device first velocity at the first time; determining a mobile merchant second velocity of the mobile merchant at the second time; 21551918.13 090426-31051Application No.: 16/402,675PATENTdetermining a mobile computing device second velocity at the second time; comparing the mobile merchant first velocity to the mobile computing device first velocity; comparing the mobile merchant second velocity to the mobile computing device second velocity as taught by Faaborg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to determine whether the user is using transportation service or has exited the transport vehicle (see Faaborg ¶0065-¶0066).

in response to the mobile merchant first velocity in comparison to the mobile computing device first velocity being below a first threshold and the mobile merchant second velocity in comparison to the mobile computing device second velocity being below a second threshold, charging the user the determined price.
Brock in view of Faaborg discloses comparing velocity of the device and vehicle to determine whether the user is picking up the passenger and has dropped-off the passenger and the user has exited the vehicle, indicating the transport service has ended (see above limitation and citations to Faaborg ¶0064-¶0067 discloses a first speed associated with a computing device at a first location corresponding to a first top along the route and determining that the sped indicates that a vehicle associated with the transportation service is not moving (e.g. picking up or dropping off passengers)...also a second stop; determining a user has exited the transportation vehicle (¶0066) at a stop by determining the speed of the device does not exceed a speed (below a threshold) indicating the user is traveling by foot again (¶0067) and the location is not within a threshold distance of the transport vehicle). The combination does not explicitly disclose charging the user the price in response to this comparison. Judge discloses this limitation: (Judge ¶0125-¶0126 discloses tracking the process of the detected transit journey and detecting the ending point of the transit journey via sensory data analyzes/parsed by the server to determine the movement of the mobile device correlated to the known routes of the transit agency; and determining the speed of the movement of the mobile device which is compared to the speed of the detected transportation mode; ¶0127 disclosing the sensory data may indicate the mobile device is stationary for a particular period of time, and  further ¶0129 discloses if the sensory data received after the device has reached the transit stop does not indicate that the mobile device continued along the transit route at the speed of the detection mode, the server confirms that the journey has ended; ¶0134 and ¶0136 then discloses the a fare is calculated for the journey based on the starting and ending points of the transit journey, and a payment amount is processed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock in view of Faarborg to include in response to the mobile merchant first velocity in comparison to the mobile computing device first velocity being below a first threshold and the mobile merchant second velocity in comparison to the mobile computing device second velocity being below a second threshold, charging the user the determined price as taught by Judge. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to determine whether the user is using transportation service or has exited the transport vehicle (see Faaborg ¶0065-¶0066).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Ranganathan (2012/0209773).

Claim 7: The method of claim 1, further comprising 
Brock discloses using a device of the user in order to conduct a payment transaction for transportation service, but does not explicitly disclose alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area. Ranganathan discloses this limitation:
alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area. (Ranganathan ¶0020-¶0023 discloses a transaction request and comparing the device of the user and the location of the request, if the location does not match the location of the device (device not in the area, more than 500 meters) then either the user, merchant, issuer is alerted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area as taught by Ranganathan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to notify an authority in the likelihood of fraud (¶0007 of Ranganathan).

Claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Dicker (2017/0352125).

Claim 10: The method of claim 9, 
Brock discloses that the price is determined based on the location information, and although there are times that correspond with the location disclosed in Brock, the reference does not explicitly disclose the price is further determined based on a level of demand during a time period between the first time and the second time. Dicker discloses this limitation:
where the price is further determined based on a level of demand during a time period between the first time and the second time. (Dicker ¶0014 disclosing surge pricing data for (time) windows in specified areas of the given region are based on driver supply v user demand; ¶0072 disclosing the system receiving inputs such as a start time and calculate a price based on historical pricing data for the region; ¶0063 disclosing the ETA includes an arrival time to the destination, and an arrival times for pickup and overall trip time to a destination (¶0062))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include that the price is further determined based on a level of demand during a time period between the first time and the second time as taught by Dicker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to filter the pricing data logs in order to accurately predict an upfront price (¶0048 of Dicker).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628